DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-17 and 31-56 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 14, 35 or 51. In particular, the prior art discloses removable axle stud arrangements as noted in the previous Office action mailed 5/28/2021. At least Liu, Black, and Chen previously discussed teach wheel locking assemblies that teach aspects of the claimed invention. However, the prior art does not teach a first axle stud holder, the first axle stud holder comprising at least a first portion, a stud well connect portion and a stud well connect extension portion; the first axle stud holder having an axle stud well and an axle stud fastener well; the axle stud well disposed sized to receive an axle stud; and the axle stud fastener well disposed sized to receive an axle stud fastener; and the axle stud fastener well sized for an axle stud fastener to fit through an axle stud aperture of the axle stud when the axle stud is disposed in the axle stud well; and the axle stud well running disposed in the stud well connect portion and the stud well connect extension portion; and the stud well connect portion mounted transverse to the first portion; and the axle stud fastener well running through the first portion and a stud well connect portion allowing the axle stud fastener to fit through the first portion, through the axle stud aperture of the axle stud when the axle stud is disposed in the axle stud well and thorough the stud well connect portion with a locking element of the axle stud fastener located outside the stud well connect portion as in amended claim 14. Regarding claims 35 and 51, the prior art similarly does not teach a container assembly as claimed including the newly presented limitations of the axle . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618